Citation Nr: 1627835	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  14-26 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted entitlement to service connection for PTSD at a 50 percent disability rating, effective June 19, 2009.

On VA Form 9, the Veteran requested a hearing before a Veterans Law Judge via videoconference; however, he cancelled his hearing once scheduled and withdrew his request.  38 C.F.R. § 20.704 (e) (2015).

The issue of entitlement to TDIU has been raised by the record as part of the Veteran's claim for an increased rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the Board finds the issue is currently on appeal, as noted above.


FINDING OF FACT

1.  Throughout the appeals period, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; PTSD has not been productive of total occupational and social impairment.

2.  The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

1.  The criteria for a 70 percent initial disability rating, but no higher, for PTSD have been met for the entire appeal period.  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a total rating based on individual unemployability due to service-connected disability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA provided adequate notice in a letter sent to the Veteran in August 2009.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA provided relevant examinations in May 2011, December 2011, and April 2014.  The Board finds that these examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.a.  Evaluation of initial rating for PTSD - laws and regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

PTSD is rated under Diagnostic Code 9411, which provides ratings under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  The following ratings are provided for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships warrants a 50 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrants a 70 percent rating.  Id.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, warrants a 100 percent rating.  Id.

As the United States Court of Appeals for the Federal Circuit (Federal Circuit) has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  With regard to the 70 percent criteria, the Federal Circuit explained that the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.
 
Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.  GAF scores were part of the DSM-VI but are not part of the DSM-V.  They are relevant to the issue before the Board.

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).


II.b.  Background

The Veteran is currently in receipt of disability benefits from the Social Security Administration (SSA).  While the medical records associated with his beneficial decision include treatment records for his PTSD, SSA forms reflect that his disability benefits are based upon degenerative disc disease and post fusion of the right wrist with residuals.  

A May 2010 VA medical record reflected the Veteran's report that he experienced periods of serious depression, frequent nightmares, decreased self-esteem, increased anxiety, panic attacks, social isolation, increased substance abuse problems, insomnia, interpersonal problems, occasional suicidal ideation, and hypervigilance.  The examiner assigned a GAF of 45.

An August 2010 VA medical records reflected the Veteran's report that he felt hopelessness about his future and helplessness to change anything.  When asked to address his depression on an increasing severity scale of 0-10, he rated his symptoms as a 7.  When asked to rate his anxiety on the same 0-10 scale, he rated those symptoms also at a 7.  He had continuing nightmares and difficulty staying asleep.  The examiner assigned a GAF score of 45.

An October 2010 VA neuropsychological assessment reflected the reports of severe depression in spite of treatment and likely depression-related slowing and poor concentration.  His ability to hold information in his mind while manipulating it was likely resulting in his losing track of what he was thinking or trying to do or events around him. 

The Veteran was provided with a VA examination in May 2011.  He reported ongoing nightmares, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and restricted range of affect and inability to have loving feelings.  He had worked multiple jobs since discharge.  He reported conflict with coworkers, conflict with bosses, irritability, difficulty concentrating, and difficulty completing tasks.  His main social support was his dog and one close friend.  He reported that he had a lot of associates with whom he rarely interacted.  His hobbies included golfing once a week, riding a motorcycle, and fishing.  The examiner found that the Veteran's PTSD signs and symptoms included flattened affect, difficulty in understanding complex commands, impairment of short and/or long term memory, slow processing speed, impaired judgment and abstract thinking, disturbances of motivation and mood, and difficulty establishing and maintaining relationships.  These signs and symptoms resulted in reduced reliability and productivity.  The examiner assigned a GAF score of 35.

An October 2011 VA examiner letter reflected his observations that the Veteran had worsening of the frequency and severity of nightmares, flashbacks, and intrusive thoughts, memory disturbances, paranoia, hypervigilance, feeling emotionally disconnected and isolation.  He had occupational and social impairment with inability to perform his activities of daily living for long periods of time due to his symptoms.  He suffered marked dysfunction.  The examiner found that the severity of his PTSD symptoms had worsened over time and that he was unemployable.

The Veteran was provided with a VA examination in December 2011.  The examiner found that the Veteran's PTSD symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, and assigned a GAF score of 58.  The Veteran reported that he had four daughters from his first marriage and that his relationship with his daughters had become closer in recent years.  He indicated that he told his daughters that he loved them, and thought that they felt loved by him.  He was closest with his two daughters who lived close to him.  The Veteran reported the last time that he dated was 5 years prior while he lived in Las Vegas.  He indicated that he had a close friend who was also a Veteran and that he remained close to four of his childhood friends during adulthood but that some had died.  He had become increasingly reclusive since he was discharged from the military.  He enjoyed spending time with his dog, which provided a source of companionship, and watching TV and movies.  He liked to go fishing and had gone several times during the prior year.  He reported that he could not participate in overly vigorous activities any longer due to severe COPD from smoking.  The Veteran had last worked as the lead baker at a hotel, but was unable to work after 2007 due to back and neck pain. 

An October 2013 VA medical record reflected that the Veteran continued to struggle with depression and was fearful of talking about his military trauma.  He reported that he sometimes thought about suicide briefly, but that he had no plans or intentions and had not made any attempts.  He admitted that he had not gone fishing all summer and mostly just stayed home and did nothing, as he had no motivation or real interest.

The Veteran was provided with a VA examination in April 2014.  The examiner opined that the Veteran's symptoms of PTSD resulted in occupational and social impairment with reduced reliability and productivity.  He lived alone but had a dog. He reported that his relationships with his daughters were not very good, and that he had mostly "written everyone off."  He had pulled away more over the prior year.  Three of his daughters no longer spoke to him, but a grandson called "every once in a while."  He felt as though he could rely on his one friend but noted that this friend did not fully understand because he had never been in the military.  The Veteran reported that he occasionally went golfing with this friend, and kept up with three other friends "every once in a while."  He indicated that, while he sometimes enjoyed playing golf, he spent much of his time watching television.  He had lost interest in most other activities though noted that he still enjoyed riding his motorcycle.  The examiner noted that the Veteran's symptoms included markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, depressed mood, anxiety, chronic sleep impairment, and mild memory loss, such as forgetting names, directions or recent event and disturbances of motivation and mood.  He reported that he felt safe in his home environment but was fearful and uncomfortable in public places.  He did not like to go into restaurants and did not go to parties that his children held.  He believed that others were looking at him and struggled in busy markets.  He avoided people and startled if someone approached him unexpectedly.  The Veteran endorsed concentration difficulty and problems remembering things, intermittent awakenings during the night and distressing dreams.

The examiner found, with respect to social functioning, the Veteran had gradually increased social withdrawal and was less interested in social or recreational activities.  In terms of occupational functioning, the Veteran described poor motivation and memory/concentration difficulty that impacted daily tasks.  The Veteran did report increased depressed mood since the previous examination.  He had daily thoughts of suicide but did not endorse current plan or intent.  He reported that his religious beliefs and the presence of his dog were protective factors for suicide.  He just wanted to be "left alone."  He endorsed continuous depressed mood and watched television so that he could escape from his thoughts.

The Veteran did not report full panic attacks but endorsed autonomic arousal and muscle tension.  He denied mania, obsessions, compulsions, and phobias.  The examiner found no evidence of psychosis or a thought disorder.  The examiner found that, based on reported functioning in the previous evaluation, the Veteran's functional capacity in relationship to symptoms of mental health disorders had mildly declined.  He reported increased depressive symptoms including anhedonia and relationship strain with his daughters.  

April 2014 VA medical records reflect the Veteran's reports of passive suicidal ideation, without a plan or intent.  He indicated that he enjoyed riding his motorcycle and golfing during the summer when he is with his buddy.  He reported that he tried going to church, but there were too many people and he left after ten minutes.  He enjoyed fly fishing and was looking forward to that as well. 

Mental status examinations, throughout the appeals period, revealed that the Veteran was appropriately groomed and dressed.  He was alert, and oriented to time, place, situation, and person.  The Veteran's judgement was noted to be reasonable and adequate.  Insight was poor at times, but it was also noted that the Veteran understood he had a mental illness and sought treatment for it.  The Veteran's impulse control was adequate.  With regard to speech, the Veteran's verbal communication was appropriate in volume, content, and flow, and was intelligible.  Responses were appropriate in length and level of detail.  The Veteran was noted to be irritable, nervous, and avoidant at times; however, he was generally considered cooperative and pleasant.  The Veteran's affect was noted to be congruent, depressed, anxious, sullen, and as having full range.

With regard to thought process, May 2010 VA medical records and the December 2011 VA examination report revealed that the Veteran tended to ramble and was somewhat tangential at times.  He had to be re-directed several times during the interview but he responded adequately to being re-directed.  Otherwise, medical records and examination reports reflect that his thought process was logical, linear and goal directed, with no circumstantial, tangential or psychotic thoughts expressed.  With regard to thought content, the Veteran was found to have no delusions, preoccupations, obsessions, compulsions, phobias, or suicidal/homicidal ideations expressed.  There were no overt psychotic symptoms or evidence of thought disorder.  The Veteran's mood was dysphoric with anxious and depressed components.  He denied any history of auditory/visual/tactile hallucinations.  Memory was noted to be intact.  He denied homicidal ideation.  Throughout the appeals period, the Veteran indicated that he had thoughts of suicide, but no intent or plan.

II.c.  Analysis

The Board finds that, resolving any reasonable doubt in favor the Veteran, his service-connected PTSD warrants a 70 percent disability rating for the entire appeals period.  

In this case, while the Veteran did not have a plan or intent to commit suicide, he consistently reported thoughts of suicide throughout the appeals period.  In addition, he has experienced depression, at times severe, throughout the appeals period.  While at one point he reported that he had good relationships with all four of his daughters, by April 2014 he indicated that he was no longer close to them and had essentially "written everyone off."  Throughout the appeals period, he was isolated and afraid of crowds, and had only one friend.  Mental status assessments revealed that the Veteran was irritable, nervous, and avoidant at times and had poor insight.  The assessment of his thought process reflected that he tended to ramble, was tangential at times, and needed to be re-directed. 

The Board notes that the May 2011 and April 2014 VA examiners found that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity, which is included in the criteria for a 50 percent disability rating.  The December 2011 examiner found that the Veteran's PTSD symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, which coincides with the criteria for a 30 percent disability rating.  However, the Board finds that the Veteran's symptoms and resulting impairment more nearly approximate the criteria for a 70 percent disability rating.  

While the Board has found that the Veteran meets the criteria for a 70 percent disability rating for his service-connected PTSD, the evidence does not support a rating of 100 percent.  

In order to receive a 100 percent disability rating, the evidence would need to show that the Veteran's PTSD resulted in total social and occupational impairment.

In evaluating whether the Veteran's PTSD meets the 100 percent disability rating, the Board has considered the May 2011 VA examiner's finding that the Veteran was unemployable.  However, the remaining evidence of record does not support such a finding.  In addition, while the Veteran has been isolated, there is no evidence that his social impairment has been total.  Significantly, the record does not reflect such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

As such, the Board finds that the Veteran does not meet the criteria for a 100 percent disability rating at any time over the appeals period.

The Board has not ignored the GAF scores listed during this period of time, including the score of 35 assessed in May 2011.  However, the Board finds that this GAF score is not sufficiently supported by accompanying findings to warrant an evaluation in excess of 100 percent.  See generally, Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (indicating that although a GAF Scale score may be indicative of a certain level of occupational impairment, it is only one factor in determining an appellant's degree of disability).

Extraschedular considerations 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, but not from considering whether the case should be referred to the Director of VA's Compensation Service for such purpose.  The threshold factor for extraschedular consideration is that the evidence presents such an exceptional disability picture that the schedular ratings are inadequate.  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment' and 'frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.
 
In Vazquez-Claudio v. Shinseki, the Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is non-exhaustive.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the non-exhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected PTSD.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran was also service connected for tinnitus.  There is no indication that the combination of these disabilities resulted in an exceptional circumstance not contemplated by the rating schedule.  Moreover, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

III.a.  Entitlement to TDIU - laws and regulations

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of determining one 60 percent disability, disabilities resulting from a common etiology or a single accident are considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).
 
Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).
 
In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.

The central inquiry to a TDIU claim is "whether a Veteran's service-connected disability alone is of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a Veteran's education, special training, and previous work experience, but not his age or the impairment caused by non-service connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

III.b.  Background and Analysis

Herein, the Veteran has been granted a 70 percent disability rating for PTSD throughout the appeals period, since June 19, 2009.  In addition, he has been service-connected for tinnitus at 10 percent disabling for the same period.  His combined rating has been 70 percent throughout the appeals period.  38 C.F.R. § 4.25 (2015).  Thus, the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) have been met. 

After reviewing the evidence of record, the Board has determined that the preponderance of the evidence is against the Veteran's claim for entitlement to a TDIU.
 
The Board acknowledges that the Veteran has claimed to have been unemployed since 2007.  See December 2011 VA examination.  In May 2010, the Veteran reported that he had been employed at a hotel in Las Vegas, Nevada as a baker for 10 years before getting injured on the job in 2007.  He stopped working due to his work injury and had been collecting disability benefits for the prior two or three years.  As noted above, SSA records reflected that he was receiving disability due to degenerative disc disease and post fusion of the right wrist with residuals.  At his May 2011 VA examination, he reported that he had left high school prior to his senior year and had completed his GED while in the service.  He reported he completed computer programming courses at college, but needed 14 more credit hours to finish an associate's degree. 

To the extent that the Veteran is unable to obtain or maintain substantially gainful employment due to his orthopedic disorders, the Board notes that he is only service-connected for PTSD and tinnitus.  Therefore, unemployability due to his nonservice-connected wrist, back and neck disorders cannot be considered in the analysis as to whether he meets the criteria for a TDIU.

At a January 2010 VA examination, the Veteran reported that tinnitus occurred two to three times per week, lasting only a minute or so at a time.  There has been no evidence presented that the Veteran's tinnitus contributes to any difficulty in securing and maintaining gainful employment.  As such, it will not be discussed further.
 
With regard to the Veteran's PTSD, while the Veteran was assigned a GAF score of 35 in May 2011, as noted above, the Board has found that this score is not reflective of the Veteran's ongoing disability.  A VA provider found that he was unemployable in October 2011; however, two months later, in December 2011, the Veteran reported that he had good relationships with family members.  His hobbies included golfing once a week, riding a motorcycle, and fishing.  Significantly, mental status examination at his December 2011 examination revealed that the Veteran was oriented to person, place, time, self and situation. He was generally cooperative and pleasant, with no impulse control problems.  His speech had normal rate, rhythm, and volume with a mildly irritable tone, but he was appropriately verbal and not pressured.  While the Veteran tended to ramble and was somewhat tangential at times, he responded adequately to being re-directed.  He was able to offer relatively abstract interpretations of proverbs and similarities. The Veteran was able to name all five of the last five United States presidents without errors.  His judgment was fair.  The evidence from December 2011 is more probative than that from October 2011 because of the detail provided.  

The April 2014 VA examiner noted that the Veteran was independent for all basic activities of daily living, including personal hygiene and grooming, dressing, feeding, mobility, toileting, and all instrumental activities of daily living, including
housework, meal preparation, taking medication, financial management, shopping, telephone and other technology use, and community mobility.  This tends to show that the Veteran's level of impairment is not such as to make him unable to secure and follow a substantially gainful occupation.  

Mental status examinations, throughout the appeals period, did not reveal impairment that would render him unable to secure or maintain employment.  Throughout the appeals period, the Veteran was appropriately groomed and dressed.  He was alert, and oriented to time, place, situation, and person. Judgement and impulse control were adequate.  Verbal communication was appropriate in volume, content, and flow, and was intelligible.  While the Veteran was noted to be irritable, nervous, and avoidant at times; he was generally considered cooperative and pleasant.  

The Board finds that the level of impairment shown by the above is evidence against a finding that the Veteran would be unable to obtain or maintain substantially gainful employment.

With regard to disability associated with his service-connected PTSD, the Board notes that he clearly has limitations due to this disability.  However, these limitations do not render him unable to obtain or secure substantially gainful employment.  The Board finds that the evidence of record fails to establish that the Veteran's service-connected PTSD preclude substantially gainful employment.  

As such, the criteria for a TDIU are not met, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for a TDIU, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial rating of 70 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.

TDIU is denied


____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


